 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NANCY D. HAMILTON,                                  Case No. 1:19-cv-00925-AWI-SAB

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13           v.                                          ACTION

14   GARY G. BAGDESORIAN, et al.,                        (ECF No. 5)

15                  Defendants.

16

17          Nancy D. Hamilton (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

18 action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States magistrate judge

19 pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 19, 2019, the magistrate judge filed a findings and recommendations

21 recommending that this action be dismissed for lack of jurisdiction and failure to comply with a

22 July 11, 2019 screening order directing Plaintiff to file an amended complaint. The findings and

23 recommendations was served on Plaintiff and contained notice that any objections thereto were

24 to be filed within thirty days from the date of service. The period for filing objections has passed

25 and no objections have been filed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27 de novo review of this case. Having carefully reviewed the entire file, the court finds the

28 findings and recommendations to be supported by the record and by proper analysis.


                                                     1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations, filed August 19, 2019, is ADOPTED IN

 3              FULL;

 4        2.    This action is DISMISSED for lack of jurisdiction and Plaintiff’s failure to

 5              comply with the July 11, 2019 screening order; and

 6        3.    The Clerk of the Court is DIRECTED to close this matter.

 7
     IT IS SO ORDERED.
 8

 9 Dated: October 1, 2019
                                           SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
